                                         Case 3:19-cv-03770-WHO Document 246 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                               Case No. 19-cv-03770-WHO
                                                         Plaintiffs,
                                   8
                                                                                               ORDER DENYING MOTION FOR
                                                  v.                                           RELIEF
                                   9

                                  10     BGI GENOMICS CO., LTD, et al.,                        Re: Dkt. No. 243
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs (“Illumina”) object to Magistrate Judge Thomas Hixson’s August, 24, 2020

                                  14   Discovery Order (“Order”), which compels Illumina to enforce contractual rights to make seven

                                  15   former-employee inventors who reside outside of the United States to appear for depositions. Dkt.

                                  16   No. 243. At this point, all witnesses except one have agreed to sit for a video deposition; the

                                  17   remaining inventor is represented by counsel and has not yet indicated how he will respond. Id. at

                                  18   3. Illumina suggests that it could be unfairly sanctioned if this witness does not agree to appear

                                  19   for deposition, or if other witnesses’ health deteriorates and they are unable to appear. Id. at 3-4.

                                  20           Illumina’s Motion is DENIED. Judge Hixson’s Order is thoughtful and well considered,

                                  21   and I adopt it in all respects. Illumina has not been sanctioned yet. All witnesses but one have

                                  22   agreed to depositions via videoconference, and the parties have yet to hear from the remaining

                                  23   inventor. The Order states that “[i]f Plaintiffs can show that despite all diligent efforts to enforce

                                  24   their contractual right to have the inventors testify in this legal proceeding, events beyond their control

                                  25   made that impossible, the Court might not award sanctions.” Dkt. No. 230 at 10. This indicates that if

                                  26   Illumina has acted in good faith and with diligence, it would not be penalized for any inability to

                                  27   enforce its contractual rights. It knows how to appeal if it thinks it is sanctioned unfairly. I am not

                                  28
                                           Case 3:19-cv-03770-WHO Document 246 Filed 09/09/20 Page 2 of 2




                                   1   persuaded by Illumina’s arguments that the Order should be vacated.1

                                   2            IT IS SO ORDERED.

                                   3   Dated: September 9, 2020

                                   4

                                   5
                                                                                                    William H. Orrick
                                   6                                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           Illumina’s Motion to Seal, Dkt. No. 242, is GRANTED.
                                                                                         2
